Citation Nr: 0003690	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 4, 1996, 
for an award of a 70 percent schedular rating for a 
service-connected psychiatric disability and for an award of 
a total rating for compensation purposes based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to August 
1946 and from November 1950 to January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted an increased disability 
rating to 70 percent for service-connected schizophrenia and 
granted a total rating based on individual unemployability 
and assigned an effective date of March 4, 1996, for both.

The veteran appealed the effective date assigned for the 70 
percent schedular rating and the total rating based on 
individual unemployability to the Board, alleging that the 
effective date should be earlier.  The Board denied the 
veteran's appeal in a March 1998 decision.

The veteran appealed the March 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 1999, the Court granted a Joint Motion for Remand of 
the case filed by the parties.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In the Joint Motion for Remand, the parties noted that a VA 
examiner who examined the veteran in March 1996 assigned a 
GAF score of 41 for the past year, and the parties stated, 
"[T]he examiner's issuance of a GAF score of 41 for the 
appellant's psychopathology for the past year[] addresses the 
issue of whether there was a time during the year prior to 
receipt of the Appellant's claim that it can be said that it 
was factually ascertainable that an increase in disability 
occurred."

According to the evidence in the claims file, the VA examiner 
who examined the veteran in March 1996, Dr. Bogen, last 
examined the veteran in April 1994.  Outpatient treatment 
notes by other VA examiners that are dated between April 1994 
and March 1996 are in the claims file.  It is not clear from 
the March 1996 examination whether Dr. Bogen reviewed those 
reports or on what basis Dr. Bogen assigned a GAF score of 41 
for the past year.  Moreover, it is not clear from the March 
1996 examination report whether the examiner meant that the 
GAF score of 41 was a consistent level of disability 
exhibited over the course of the prior year or was the most 
severe level of disability exhibited over the prior year.  

Because the basis on which Dr. Bogen assigned the GAF score 
of 41 for the year prior to the March 28, 1996, examination 
is unclear from the information provided in the examination 
report, the Board concludes that further development is 
necessary.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should arrange for Dr. Bogen, 
the VA physician who examined the veteran 
on March 28, 1996, to review the claims 
file and provide a report that 
articulates the basis for the assignment 
of the GAF score of 41 for the past year 
at that time.  It is not necessary to 
schedule the veteran for an examination.  
Dr. Bogen should report the basis on 
which he assigned a GAF score of 41 for 
the past year on the March 28, 1996, VA 
Mental Disorders examination.  
Specifically, the doctor should discuss 
the following:

a.)  Were the VA outpatient treatment 
reports dated within a year prior to the 
March 28, 1996, examination reviewed 
prior to the assignment of the GAF score 
for the past year?  Do any of these 
outpatient notes demonstrate the level of 
disability contemplated by a GAF score of 
41?  If so, which one or ones?

b.)  Generally speaking, when examiners 
assign a GAF score for a "past year", 
is it meant to represent the most severe 
level of disability experienced during 
the past year, with intermittent periods 
of lesser degrees of disability, or is it 
usually meant to represent a consistent 
level of disability over the course of 
the preceding year?  In this case in 
particular, was the GAF score of 41 meant 
to represent the most severe level of 
disability experienced during the past 
year, with intermittent periods of lesser 
degrees of disability, or was it meant to 
represent a consistent level of 
disability over the course of the 
preceding year?

c.)  What role, if any, do current 
findings on examination play in assigning 
a GAF score for a past year?  If an 
examiner assigns a current GAF score of 
41 and has not examined the veteran for 
more than a year prior to the current 
examination, does the examiner generally 
assign the same GAF score for the past 
year based on the current findings?

2.  If, and only if, Dr. Bogen is 
unavailable, the RO should assign the 
case to another VA examiner to review the 
records and render an opinion as to 
whether, based on review of the VA 
outpatient treatment records dated from a 
year before the March 28, 1996, VA Mental 
Disorders examination, there is any 
evidence on which to base the assignment 
of a GAF score of 41.  If so, the 
examiner must identify the report or 
treatment note which demonstrates such 
level of disability.

In addition, if the examiner identifies 
evidence which demonstrates a level of 
disability represented by a GAF score of 
41, the examiner should state whether the 
GAF score represents the most severe 
level of disability experienced during 
the past year, with intermittent periods 
of lesser degrees of disability, or 
whether it represents a consistent level 
of disability over the course of the 
preceding year.

The examiner should also comment 
generally on the following:

When examiners assign a GAF score for a 
"past year", is it meant to represent 
the most severe level of disability 
experienced during the past year, with 
intermittent periods of lesser degrees of 
disability, or is it usually meant to 
represent a consistent level of 
disability over the course of the 
preceding year?

What role, if any, do current findings on 
examination play in assigning a GAF score 
for a past year?  If an examiner assigns 
a current GAF score of 41 and has not 
examined the veteran for more than a year 
prior to the current examination, does 
the examiner generally assign the same 
GAF score for the past year based on the 
current findings?

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the consultation report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should then readjudicate the 
claim for an effective date earlier than 
March 4, 1996, for the awards of a 70 
percent schedular rating for a 
service-connected psychiatric disability 
and a total rating for compensation 
purposes based on individual 
unemployability.  If the claims remain 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and given ample opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


